         Case 1:17-cv-10723-PBS Document 73 Filed 12/14/18 Page 1 of 15



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


                                                       )
MICHAEL CARVALHO                                       )
                                                       )
               Plaintiff,                              )
                                                       )
v.                                                     )       Civil Action No. 1:17-cv-10723-PBS
                                                       )
JPMORGAN CHASE BANK, N.A.                              )
                                                       )
               Defendant.                              )
                                                       )

                    PLAINTIFF’S MEMORANDUM OF LAW
     IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       Plaintiff herein through undersigned counsel, respectfully submits his Opposition to

Defendant, JPMorgan Chase Bank, N.A. (“Defendant”) Motion for Summary Judgment.

                                        INTRODUCTION
       While Defendant seeks to chastise the Plaintiff for attempting to cure the status of his

mortgage, including cashing in a significant portion of his retirement monies to be applied to this

loan, Defendant also conveniently omits to discuss its own actions which have led us to this

unfortunate current situation before the Court. Defendant seeks to paint the color of Plaintiff as

“ungrateful deadbeat”, when such description could not be further from the truth. Plaintiff is a

very hard-working citizen of this Commonwealth that only seeks to provide for his family and

maintain the roof over their head. Flippant comments in the Defendant’s Memorandum inferring

that Plaintiff somehow harbors some plan to disregard obligations, or that he has some

clandestine plan to avoid liability may play well to subliminally facilitate the ruling it desires, but

this matter is far more complicated than Defendant would have this Court believe. Plaintiff

undertook superhuman efforts to rectify his mortgage loan, including cashing in the great

majority of his retirement savings to bring the loan current. Defendant has engaged in nothing
                                                  1
         Case 1:17-cv-10723-PBS Document 73 Filed 12/14/18 Page 2 of 15



but obfuscation, delay, misleading and deceptive statements, as well as failing to provide any

documentary evidentiary foundation as to what its claim of standing to be a real party in interest

is premised upon to maintain any claim here. Defendant also failed to reference a Massachusetts

Land Court case regarding the Massachusetts Quiet Title state law action, which holding

contradict Defendant’s cited First Circuit ruing’s holding related to whether a mortgagor could

maintain a Quiet Title Action.

       The record upon summary judgment [including Plaintiff’s Exhibits in support of this

Opposition, at a minimum, create disputed material issues of fact related to the purported

“owner” of the Plaintiff’s “Loan”. Indeed, the financial industry seeks to parse words related to

mortgage documents, referring to the same as “Loan”, “Mortgage Loan”, “Note”, and

“Mortgage”. Defendant steadfastly refused to answer Plaintiff’s discovery requests related to this

issue. Such nomenclature is materially relevant, as the financial industry utilizes reference to

such terms to differentiate what particular documents it refers to, while at the same time

remaining opaque and helping to obfuscate the glaring deficiency(s) of its evidentiary proffers.

Defendant, like the rest of the financial industry does in these matters, also relies upon the

concept of cognitive dissonance. Indeed, the hope is that but utilizing transformational

vocabulary to sufficiently paint the borrower as the devious deadbeat that set forth a detailed plan

to avoid his or her obligations, the road is easily paved for easy victory. The preceding is coupled

with the fact that in these type cases, the $1,000.00 per hour financial industry counsel is usually

“opposed” by an untrained pro-se litigant. This has led to many decisions being dismissed on the

pleadings, which cases are thereafter held up as impenetrable placards to prevent any other

argumentation (even where advancing completely different and clearly more developed theories

of an entitlement to relief). To this end, undersigned did not pen the instant complaint, only

making a belated appearance after Plaintiff had questions related to former counsel’s approach

                                                 2
              Case 1:17-cv-10723-PBS Document 73 Filed 12/14/18 Page 3 of 15



    and/or availability, and also to prevent a Motion to dismiss for lack of prosecution. Thus,

    undersigned was left to pick up the pieces remaining from the existing complaint, and advance

    argument from the legally portions therefrom. 1 The record upon summary judgment leaves

    many relevant disputes as to materially relevant fact regarding the purported “ownership” of

    Plaintiff’s Note, mortgage loan, loan, and/or mortgage. These issues, as well as others to be

    discussed below, marshal that Defendant’s Motion should be denied, and/or for a ruling in the

    non-movant Plaintiff’s favor on the basis that the record supports such ruling.

                                     DISPUTED MATERIAL FACTS

            Pursuant to Local Rule 56.1, Plaintiff hereby refers to his Concise Statement of Material

    Facts in Support of his Opposition Motion for Summary Judgment (“Facts ¶ ”) filed herewith.

            Plaintiff executed a note (the “Note”) on October 22, 2003 in favor of First Horizon

    Home Loan Corporation (“First Horizon”) in the amount of $167,925.00. Despite such

    “origination”, the state of the current ownership of Plaintiff’s Note, or “Loan” are less than clear,

    and infact the contradictory statements and proffers by Defendant present a myriad of material

    disputed fcts relative to such purported “ownership” Plaintiff Facts ¶ 2. To secure the Note,

    Carvalho granted a mortgage (the “Mortgage”) on the Property. Facts ¶ 3. The fact that Mortgage

    was recorded in the Northern Bristol County Registry of Deeds at Book 12952, Page 290 in and

    of itself is irrelevant. Facts ¶ 3.

            On February 28, 2009, the Mortgage was purportedly assigned to MetLife Home Loans, a

    Division of Metlife Bank, N.A. (“MetLife”), but said document also states that the note was was

    assigned therewith, which contradicts various statements and documents from Defendant

    identified within the record Defendant relies upon Affidavits referring to “business records” yet

1
  Although this Court has taken significant issue with undersigned’s pleadings, they were advanced in good faith to
change the state of existing Massachusetts state law that continues to be molded only by non-precedential federal court
rulings thereon. The reason for the preceding is the fact that cases filed in the state court continue to automatically be
removed bythe financial industry counsel to this court, this case included.
                                                            3
         Case 1:17-cv-10723-PBS Document 73 Filed 12/14/18 Page 4 of 15



those records were never attached to said Affidavits, and therefore remain subject to a hearsay

objection as the statements in the Affidavit were presented to prove the truth of the matter

asserted under circumstances that preclude Plaintiff from challenging the legal viability of such

purported out of court statement. The 2009 assignment to MetLife was recorded at the Northern

Bristol Registry of Deeds at Book 18042, Page 11. Facts ¶ 4. On March 13, 2013, a document

purports that MetLife assigned the Mortgage to JPMorgan Chase Bank, N.A. (“2013

Assignment”), yet fails to address the issue relative to the ownership of Plaintiff’s note, [see

Eaton v. Fed. Nat’l Mortg. Ass’’n, 462 Mass. 569, at n. 10 (SJC 2012),.

                                     LEGAL STANDARD

       “Summary judgment is only appropriate when there is no genuine issue as to any material

fact and thus the moving party is entitled to judgment as a matter of law, see Comeau v. Town of

Webster, Mass., No. 11-40208-TSH, 2014 WL 1330850, *3 (D. Mass. Mar. 31, 2014). It is the

moving party’s responsibility to identify the portions of the record which it believes demonstrate

the absence of such a genuine issue. Id. The moving party may show that it is entitled to

summary judgment by either offering disproving evidence or by “demonstrating an absence of

evidence to support the non- moving party’s case.” Id. (quoting Rakes v. U.S., 352 F. Supp. 2d

47, 52 (D. Mass. 2005)). The moving party must make a showing of no dispute as to material

facts, See In re Dunn, 2007 WL 8027259, *3 (D. Mass. Feb. 27, 2007) If the defendant fails to

meets this initial burden to present undisputed material facts and/or demonstrate the absence of

disputed material fact, summary judgment may not enter.

                                         ARGUMENT


I.     THE RECORD ESTABLISHES THAT THERE ARE SIGNIFICANT MATERIAL
       ISSUES REMAINING IN DISPUTE AS TO THE OWNERSHIP OF PLAINTIFF’S
       NOTE AND/OR LOAN

      Unlike Defendant’s dismissive description of Plaintiff’s allegations and the state of
                                                4
           Case 1:17-cv-10723-PBS Document 73 Filed 12/14/18 Page 5 of 15



Massachusetts law, the record clearly leaves numerous questions of material fact regarding

Defendant’s unsupported “claims”. Indeed, Defendants repeatedly state that “Fannie Mae owns

Plaintiff’s “loan”, there is not one scintilla of documentary legal supportive indicia to support such

claim. During discovery, Plaintiff’s directed materially relevant discovery requests related to the

various positions and/or statements that the Defendant has made with respect to the ownership of

Plaintiff’s loan.

        Defendant posits that it is a “mortgage servicer” that “holds the note and mortgage” for

Fannie Mae as owner. Thus, Defendant claims to act as an “agent” for a purported principal, but

cannot identify precisely what legal foundational documentary evidence supports such claim of

“ownership” by Fannie Mae. Defendant errantly seeks to rely upon the assumption that a “holder”

of a brearer instrument could enforce the note in its “possession”, however such position is

incorrect on numerous levels. First, Defendant’s fail to explicate precisely what role “Fannie Mae”

claims as “owner”, or how such ownership took place. Such examination is materially relevant

where Defendant only claims authority to act as an “agent” mortgage servicer, not “owner”.

    A. Defendant’s Refusal To Respond To Relevant Discovery Requests Leaves The
       Ownership of Plaintiff’s Note A Remaining Disputed Material Fact

        The record reveals that Plaintiff has been repeatedly informed that Fannie Mae

[individually] is the “investor”, and/or “owner” of his loan. Thus, it would be a materially relevant

discovery request to learn what the definition of such term would mean with regard to the claimed

“owner” of his loan.

        Plaintiffs propounded document discovery requests to Defendants, in which their responses

included email correspondence directly from Fannie Mae to Plaintiff stating that the “mortgage

loan was transferred to Fannie Mae as of 11/01/2003”, see Plaintiff’s Exhibit in support of this

Opposition to Summary Judgment at CSJR-015. Based upon this admission from Fannie Mae,


                                                  5
           Case 1:17-cv-10723-PBS Document 73 Filed 12/14/18 Page 6 of 15



Plaintiff further propounded related discovery requests related to this 11/01/2003 date stated by

Fannie Mae to Defendant that were either evasive or completely ignored, see Plaintiff’s Exhibit in

support of his Opposition to Summary Judgment; Admissions at CSJR-033-34, [No. 1, 2, 3]

CSJR-035 [No. 4, 5, 6]; see also Interrogatories at CSJR-047-48 [No. 8, 9, 10], CSJR-049 [No. 11,

12, 13] CSJR-050 [No. 14, 15]; CSJR-052 [No. 20]; CSJR-053 [No.23, 24]. The preceding

requests are materially relevant where there remains a factual dispute as to the “ownership” of

Plaintiff’s note. Such disputed issues evidenced in the record include but are not limited to the fact

that Defendant admits it acts on behalf of “Fannie Mae”, see Admission No. 6, CSJR-034. Thus,

Defendant purports to be an agent of Fannie Mae.

       Despite the preceding, Defendant refuses to respond on the basis that Fannie Mae is a “non-

party”. Defendant appears to claim that it is an instrumentality of Fannie Mae, and therefore would

be imputed to have knowledge of the foundation of the “mortgage loan” that it purports to service

on behalf of Fannie Mae, yet at the same time seeks to obstruct materially relevant discovery

requests

       1. Defendant Relies Upon Two Unsupported Affidavits Under a R. 56 Motion That
          Refer To Documents Outside The Record To Prove The Truth of The Matter
          Asserted, Which Statements Would Be Inadmissible at Trial.

       The Defendant seeks to rely upon a purported “Affidavit” of Nicole Smiley [see ECF

Doc.#66-17]. In this purported Affidavit [submitted to prove the truth of the matter], Ms. Smiley

specifically makes reference to the following:




       In Admission and Interrogatory responses, Defendant repeatedly drew a distinction as to its

status as the “holder” of the Note, and Fannie Mae’s status as purported “owner”, see Defendant’s

response to Admission No. 1, at Exhibit attached to this Opposition at CSJR-034
                                                  6
          Case 1:17-cv-10723-PBS Document 73 Filed 12/14/18 Page 7 of 15



    Subject to and without waiving any objections, Defendant responds as follows: Defendant
    admits that Federal National Mortgage Association owns the Note. Defendant further
    answers by stating that Plaintiff executed a Note (the "Note") dated October 22, 2003 in
    favor of First Horizon Home Loan Corporation ("First Horizon") in the amount
    of$167,925.00. To secure the Note, Plaintiff granted a Mortgage (the "Mortgage") on the
    Property. The Mortgage was assigned to MetLife Home Loans, a Division of Metlife
    Bank, N.A. ("MetLife") via Assignment of Mortgage dated February 28, 2009 (''2009
    Assignment"). MetLife Bank, National Association also known as Metlife Home Loans
    assigned the Mortgage to JPMorgan Chase Bank, National Association ("2013
    Assignment") via a Massachusetts Assignment of Mortgage dated March 13, 2013. In
    March 2013, Chase assumed responsibility for servicing the Mortgage. Chase continues to
    be the mortgage servicer for this loan and is the holder of the Note. Federal National
    Mortgage Association is the owner of the Note. On April 10, 2014, Plaintiff executed a
    Loan Modification Agreement (the "2014 Loan Modification'').

    Thus, Smiley relies upon “business records” [not in evidence] that “J.P. Morgan Chase

Bank, N.A. is authorized by “the holder” [not owner] of the Note to conduct foreclosure

proceedings, Defendant clearly states repeatedly that it is only a “mortgage servicer” (agent)

for “Fannie Mae” See Admission Resp. No. 2 [CSJR-034]; No. 3, No.4, No. 6 [CSJR-035];

No. 7, No. 8 No. 9 (Chase denies it is the owner of the note) [CSJR-036]; No. 11, No 12

[CSJR-037]., No. 19, No. 20 [CSJR-039]; No. 21, No. 22, No. 23 [CSJR-040]. Quite tellingly

Defendant admits that it does not own the Plaintiff’s note, again see Response to Admission

No. 9 [CSJR-036]. Thus, the purported Affidavit only states that Chase can act for a “holder”

[that specifically disclaims ownership of the Plaintiff’s Note].

       Additionally, the Defendant seeks to rely upon a purported “Affidavit” of Evan L. Grageda

[see ECF Doc.#66]. In this purported Affidavit; Grageda also purports to rely upon “business

records of Chase stating:

    “I am an authorized signer at JPMorgan Chase Bank, N.A. ("Chase"). As part of my duties and
    responsibilities, I have access to Chase's books and records that are maintained by Chase in the
    ordinary course of its business, including records, books, and statements of account relating to the
    mortgage loan (the "Loan") of Plaintiff Michael Carvalho ("Plaintiff') with respect to real property
    known as 279 Fairview Avenue, Rehoboth, Massachusetts 02769 (the "Property"). I have
    personally reviewed the relevant records in Chase's possession relating to this Loan and have
    reviewed all of the documents referenced in this Affidavit. I declare under penalties of perjury that
    the facts set forth in this Affidavit are true and correct and that all Exhibits referenced in and
    attached to this Affidavit are true and accurate copies of documents maintained by Chase.

                                                      7
          Case 1:17-cv-10723-PBS Document 73 Filed 12/14/18 Page 8 of 15



    Plaintiff executed a Note (the "Note") dated October 22, 2003 in favor of First Horizon Home
    Loan Corporation ("First Horizon") in the amount of$167,925.00. A redacted, but otherwise true
    and correct copy of the Note is attached to the Appendix as Exhibit A.”

    Nothing within this statement established any foundation to support the claim that Fannie

Mae owns Plaintiff’s Note. Defendant admits that it is not the “owner” of Plaintiff’s Note. This

clearly leaves material issues in dispute as to the current status of ownership and right of

enforcement to Plaintiff’s Note.

       2. Defendant Fails To Identify In What Purported Role Fannie Mae Claims
          “Ownership” of Plaintiff’s Note, And/Or “Loan”

       Indeed, Defendant repeatedly refers to “Fannie Mae” in the singular, inferring that

Plaintiff’s Note or Loan is purportedly owned by this singular entity. Plaintiff propounded

discovery requests to Defendant related to this precise issue, which were completely ignored

and received no meaningful response as being deemed “irrelevant”. Plaintiff requested the

precise definition of Fannie Mae’s claim to be the “Investor” of Plaintiff’s loan, see

Interrogatory No. 20 at Exhibit attached to this Opposition at [CSJR-052]

    Interrogatory No. 20: Identify the meaning of "Investor" as
    it specifically relates to FNMA's claim of the right to
    receive payment from Plaintiffs Note, and as identified upon
    the face of the assignment recorded upon Plaintiffs title on
    April 27, 2009, at the Bristol County Registry of Deeds at
    Book 18042, Page 1I.

    RESPONSE: In addition to the General Objections stated above,
    Defendant objects to Interrogatory No. 20 because it is not
    reasonably calculated to lead to the discovery of admissible
    evidence, is not proportional to the issues at stake in the
    litigation pursuant to Rule 26, is unduly burdensome, seeks
    information which is irrelevant to the issues raised in the
    Complaint, and seeks a legal conclusion.

    Compare correspondence sent to Plaintiffs, see Feb. 27, 2017 letter sent by Defendant to

Plaintiffs, at Exhibit attached to this Opposition at CSJR-002 [identifying “Fannie Mae” as the

“Investor”]; a “Borrower Information” page produced by Defendants in discovery, identifying

                                                   8
          Case 1:17-cv-10723-PBS Document 73 Filed 12/14/18 Page 9 of 15



“FNMA MBS Express” as the “Investor” [see Exhibit attached to this Opposition at CSJR-

004]. Plaintiff has also attached a Fannie Mae Glossary of Definitions identifying that FNMA

MBS Express refers to “mortgage pools” involving the issuance of “MBS” [Mortgage Backed

Securities], [see Exhibit attached to this Opposition at CSJR-022]. Thus, there remains a

dispute as to what purported role Fannie Mae occupies as the alleged “owner” of Plaintiff’s

Loan, and/or “Loan”. The Borrower Information page produced by Defendant itself, clearly

places the purported ownership with Fannie Mae occupying a role in an “MBS pool offering

(i.e. not an individually owned asset).

       3. The Remaining Factual Disputes Regarding The Ownership of Plaintiff’s Note
          Also Create Material Issues In Dispute As To The Defendant’s Claim That Its
          Is A Real Party In Interest To Enforce The Mortgage Contract Under G.L. c.
          244, §14

        Defendant states that it is entitled to a “statutory presumption of the validity of the

 “assignment”. Regardless of the veracity of that statement, Plaintiff’s have identified

 documentary support within the summary judgment record that has rebutted any “statutory

 presumptive validity of the assignment”. Indeed, if Defendant relies upon mere recordation of

 the assignment to provide the legal sufficiency of this purported document, such reliance would

 be tragically misplaced, see Bevilacqua v. Rodriguez, 460 Mass. 762, 771 (SJC 2011):

    “...there is nothing magical in the act of recording an
    instrument  with   the  registry   that  invests   an  otherwise
    meaningless document with legal effect. See S & H Petroleum
    Corp. v. Register of Deeds for the County of Bristol, 46 Mass.
    App. Ct. 535, 537 (1999) ("The function of a registry of deeds
    is to record documents. It is essentially a ministerial function
    . . ."). Recording may be necessary to place the world on notice
    of certain transactions. See, e.g., G. L. c. 183, § 4 (leases
    and deed); G. L. c. 203, §§ 2-3 (trust documents). Recording is
    not sufficient in and of itself, however, to render an invalid
    document legally significant. See Arnold v. Reed, 162 Mass. 438,
    440 (1894); Nickerson v. Loud, 115 Mass. 94, 97-98 (1874) ("mere
    assertions . . . whether recorded or unrecorded, do not
    constitute a cloud upon title, against which equity will grant
    relief"). As a result, it is the effectiveness of a document
    that is controlling rather than its mere existence. See
                                                 9
    Case 1:17-cv-10723-PBS Document 73 Filed 12/14/18 Page 10 of 15



Bongaards v. Millen, 440 Mass. 10, 15 (2003) (where grantor
lacks title "a mutual intent to convey and receive title to the
property is beside the point"). The effectiveness of the
quitclaim deed to Bevilacqua thus turns, in part, on the
validity of his grantor's title. Accordingly, a single deed
considered without reference to its chain of title is
insufficient to show "record title" as required by G. L. c. 240,
§ 1.”

          Indeed, where the precise contour of the ownership of Plaintiff’s Note is clearly

in dispute, leaves the Defendant as “mortgage holder” only. The Massachusetts Supreme

Judicial Court has opined that the holder of the mortgage (singly) is the possessor of

“nothing of value”, see Eaton v. Fed. Nat’l Mortg. Ass’n, 462 Mass. 569, 577-579

(2012):

“...Young v. Miller, 6 Gray at 154 (where indorsee of note is
without assignment of mortgage securing the note, "the law may
well imply the intention of the parties that the mortgage is
thenceforth to be held by the mortgagee in trust for the indorsee.
In other words, such a transaction might manifest a resulting
trust"); Sanger v. Bancroft, 12 Gray 365, 367 (1859) ("A mortgage
cannot be made available without connecting it with the debt or
duty secured thereby. To one who has not the debt, it is of no
value as property, as it could at most be only resorted to as a
trust for the benefit of the holder of the note"). See generally 1
F. Hilliard, Mortgages at 216 n.(c) ("The assignment of a
mortgage, without the debt, creates at most a naked trust"
[emphasis in original]); id. at 217 ("[The mortgage] has no
determinate value. If it should be assigned, the assignee must
hold the interest at the will and disposal of the creditor who
holds the bond"). Consistent with the principles just described --
that is, the basic nature of a mortgage as security for an
underlying mortgage note, and the role of a "bare" mortgagee as
equitable trustee for the note holder -- it appears that, at
common law, a mortgagee possessing only the mortgage was without
authority to foreclose on his own behalf the mortgagor's equity of
redemption or otherwise disturb the possessory interest of the
mortgagor. See Howe v. Wilder, 11 Gray 267, 269-270 (1858) (former
assignee of mortgage note and mortgage who had retransferred note
and canceled unrecorded mortgage assignment might still hold
technical legal title to mortgage property as mortgagee but has no
equitable right to disturb mortgagor's possessory interest and
cannot bring action to foreclose mortgagor's equity of redemption
because no money is due from mortgagor to him; only mortgagee with
interest in underlying debt can so enforce mortgage). See also
Wolcott v. Winchester, 15 Gray at 465 ("As a purchaser [of a
mortgage without the underlying note], [defendant] must have known
that the possession of the debt was essential to an effective
                                10
         Case 1:17-cv-10723-PBS Document 73 Filed 12/14/18 Page 11 of 15



    mortgage, and that without it he could not maintain an action to
    foreclose the mortgage"). Cf. Weinberg v. Brother, 263 Mass. 61,
    62 (1928).”

       4. Defendant’s Reliance Upon G.L. c. 183, §54B Is A Red Herring

           Defendant seeks to rely upon G.L. c. 183, §54B to somehow automatically provide

legal validity of the purported “assignment” that it allegedly relies upon, This statute was

enacted, and direct to, acts undertaken by agents to act on behalf of a principal. Thus, in order

fornthis statute to have operative effect, there must first be established that there is a a

principal with legally verifiable legal rights to act, in order that the agent could act therefore.

Indeed the statute references this concept:

    Section 54B: Mortgage discharge, release, assignment, foreclosure,
    etc.;   execution   before   officer   entitled   to   acknowledge
    instruments; effect

    Section 54B. Notwithstanding any law to the contrary, (1) a
    discharge of mortgage; (2) a release, partial release or
    assignment of mortgage; (3) an instrument of subordination, non-
    disturbance, recognition, or attornment by the holder of a
    mortgage; (4) any instrument for the purpose of foreclosing a
    mortgage and conveying the title resulting therefrom, including
    but not limited to notices, deeds, affidavits, certificates,
    votes,   assignments  of   bids,   confirmatory   instruments   and
    agreements of sale; or (5) a power of attorney given for that
    purpose or for the purpose of servicing a mortgage, and in either
    case, any instrument executed by the attorney-in-fact pursuant to
    such power, if executed before a notary public, justice of the
    peace or other officer entitled by law to acknowledge instruments,
    whether executed within or without the commonwealth, by a person
    purporting to hold the position of president, vice president,
    treasurer,   clerk,  secretary,   cashier,   loan   representative,
    principal, investment, mortgage or other officer, agent, asset
    manager, or other similar office or position, including assistant
    to any such office or position, of the entity holding such
    mortgage, or otherwise purporting to be an authorized signatory
    for such entity, or acting under such power of attorney on behalf
    of such entity, acting in its own capacity or as a general partner
    or co-venturer of the entity holding such mortgage, shall be
    binding upon such entity and shall be entitled to be recorded, and
    no vote of the entity affirming such authority shall be required
    to permit recording.

    Thus, unlike previous case decisions exmamining this issue, Plaintiff has raised the

                                                  11
          Case 1:17-cv-10723-PBS Document 73 Filed 12/14/18 Page 12 of 15



specter of the disputed ownership of the Plaintiff’s note, which issue impacts the ability of the

Defendant [not the individual signatory] to act for the owner of Plaintiff’s loan. Thus, the issue

before this Court has no application under G.L. c. 183, §54B. Therefore, Plaintiff challenges

the Defendant “qua mortgagee”, creating claims related to a void, not “voidable” assignment.

 II.     DEFENDANT FAILS TO CITE TO A RECENT MASSACHUSETTS LAND
         COURT DECISION THAT AFFIRMS A MORTGAGOR’S ABILITY TO UTILIZE
         THE OUIET TITLE STATUTE

         Defendant cites to Rezende v. Ocwen Loan Servicing, LLC, 869 F.3d 40, 43 (1st Cir.

 2017) (quoting Daley v. Daley, 300 Mass. 17, 14 N.E.2d 113, 116 (1938)). For the proposition

 that a “mortgagor lacks standing to file a quiet title action”. The entirety of the discussion in

 Rezendes regarding this issue was as follows:


       “With respect to count V (quiet title), the district court
       properly found that Rezende lacked standing. A mortgagor lacks
       standing to bring a quiet title action as long as the mortgage
       remains in effect. See, e.g., Oum v. Wells Fargo, N.A., 842 F.
       Supp. 2d 407, 412 (D. Mass. 2012), abrogated on different grounds
       by Culhane v. Aurora Loan Servs. of Nebraska, 708 F.3d 282 (1st
       Cir. 2013); Flores v. OneWest Bank, F.S.B., 172 F. Supp. 3d 391,
       396 (D. Mass. 2016), appeal docketed, No. 16-1385 (1st Cir. Apr.
       8, 2016). This is because under Massachusetts law, a quiet title
       action “cannot be maintained unless both actual possession and the
       legal title are united in the plaintiff,” Daley v. Daley, 14
       N.E.2d 113, 116 (Mass. 1938), yet “a 'mortgage splits the title in
       two parts: the legal title, which becomes the mortgagee's, and the
       equitable title, which the mortgagor retains.”' Bevilacqua v.
       Rodriguez, 955 N.E.2d 884, 894 (Mass. 2011) (quoting Maglione v.
       BancBoston Mortg. Corp., 557 N.E.2d 756, 757 (Mass. App. Ct.
       1990)). Rezende's assertion that Defendants bear responsibility
       for his default is irrelevant: what matters is the existence of a
       mortgage, not whether the underlying loan is in default.”

But see Barrasso v. New Century, et. al., Ca. No. 12 MISC 461715, (Land Ct 2015) LC Reporter

23 LCR 247 , see also Exhibit attached to this Opposition at CSJR-056, 058:

   This is a pre-foreclosure action brought to quiet title under G L.
   c. 240, §§ 6-10. Unlike the try title statute, G L. c. 240, §§ 1-5,
   as recently interpreted by our Supreme Judicial Court in Abate v.
   Fremont Investment & Loan, 410 Mass. 821 (2015), there is no
   jurisdictional requirement to plead record title and an adverse
                                                  12
         Case 1:17-cv-10723-PBS Document 73 Filed 12/14/18 Page 13 of 15



   claim under section 6 of chapter 240. Instead, it "shall be
   sufficient that [defendants] claim or may claim by purchase,
   descent or otherwise, some right, title, interest or estate in the
   land which is the subject of the action and that their claim
   depends upon the construction of a written instrument or cannot be
   met by the plaintiffs without the production of evidence.'' G L. c.
   240, § 6. The jurisdictional requirements of the quiet title
   statute are satisfied where there is uncertainty as to who holds a
   mortgage but no dispute as to the existence of that mortgage,
   because all that is required is that a defendant "claim or may
   claim ... some right, title, interest or estate in the land ...
   "Id.Here, that requirement is satisfied because U.S. Bank claims to
   hold a first mortgage on the property, and Deutsche Bank claims to
   hold a second mortgage on the property. This result is entirely
   consistent with Abate, supra, at 835, which notes, "a property
   owner has other, and perhaps more suitable, remedies available to
   him or her." See, e.g., G. L. c. 231A, §§ 1-9 (declaratory
   judgment); G L. c. 240, §§ 6-10 (action to quiet title)[.]”

        With all due respect to the First Circuit, Plaintiff provides a decision from the

 Massachusetts Land Court which rebuts the finding made by the First Circuit (which did not

 consider or cite to the Barrasso ruling) under authority of Fed. R. Civ. P., R. 11(b)(2). Both

 Court’s are not the final authority of this issue of Massachusetts state law, however, the Land

 Court would appear to have a bit more familiarity with this subject of Massachusetts real

 property law. Therefore, Plaintiff also states that the issues regarding the unknown ownership of

 Plaintiff’s Note also leave factual issues in dispute relative to Plaintiff’s Quiet Title Count.

 III.   PLAINTIFF REPEATEDLY TRIED TO REHABILITATE THE INSTANT
        MORTGAGE LOAN IN WHICH THE DEFENDANT CONTINUALLY
        OBSTRUCTED ANY SUCCESSFUL OUTCOME.

        While Plaintiff may have fallen behind on his mortgage obligation, he most certainly did not

seek to avoid payment, but rather quite the contrary. Plaintiff went so far as to cash in a significant

portion of his retirement savings in an effort to bring the mortgage loan current. Defendant seeks to

characterize the delay n payments as not receiving any monies at all prior to the complete non-payment

status. In fact, Plaintiff made the majority of those payments, but they were not applied timely, thus

Defendant claims breach upon the timing of payment not non-payment. After numerous attempts to

rectify this situation, Plaintiff could see that Defendant had no intention of helping facilitate an
                                                   13
         Case 1:17-cv-10723-PBS Document 73 Filed 12/14/18 Page 14 of 15



outcome tht would let him remain in his family home, and thereafter he sought the services of his

former counsel to defend this matter.


                                           CONCLUSION

       WHEREFORE, Chase respectfully requests that this Honorable Court:

                A.      Enter an Order Denying Chase’s Motion for Summary Judgment;

                B.      Award Plaintiff any and all other relief as this Honorable Court deems just and
                        proper.

                                                        Respectfully submitted,


                                                        /s/Glenn F. Russell, Jr.
                                                        Glenn F. Russell, Jr.
                                                        BBO#656914

                                                         38 Rock Street, Suite 12
                                                         Fall River, MA 02720
                                                         Phone: (508) 324-4545
                                                         Fax: (508) 938-0244
                                                         Email: russ45esq@gmail.com




                                                   14
         Case 1:17-cv-10723-PBS Document 73 Filed 12/14/18 Page 15 of 15



                                   CERTIFICATE OF SERVICE

         I hereby certify that, on this 14th day of December 2018, the foregoing document was
 filed through the CM/ECF system. The document will be sent electronically to the registered
 participants, and paper copies will be served via first class mail on those indicated as non-
 registered participants.


Attorneys for Defendant,
JPMorgan Chase Bank, N.A.,

Matthew J. Libby, Esq.,
One Financial Center, 15th Floor
Boston, MA 02111



                                                   /s/ Glenn F. Russell, Jr.
                                                   Glenn F. Russell, Jr.




                                              15
